      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA )(
                         )(                         Criminal No. 21-71 (ABJ)
           v.            )(                         Judge Amy B. Jackson
                         )(                         Status Conference: May 12 2021
      KARL DRESCH        )(

           MOTION TO LIFT PREVENTIVE DETENTION
       AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Karl Dresch, by and through undersigned counsel,
and respectfully moves this Honorable Court to lift his preventive detention in this case. In
support of this motion, Mr. Dresch would show:
       1.      On January 19, 2021, Karl Dresch was arrested near his home in a small
town in Michigan on a warrant that had originated from this District. The charges at issue
in the warrant pertain to the events that occurred at the United States Capitol on January 6,
2021. On January 20, 2021, Mr. Dresch appeared before a Magistrate Judge in the United
States District Court for the Western District of Michigan for an initial appearance. Mr.
Dresch was presented on three charges: 1) Entering and Remaining in a Restricted

Building or Grounds (18 U.S.C. § 1752(a)(1)), 2) Disorderly Conduct on Capitol Grounds
(40 U.S.C. § 5104(e)(2)(D)), and 3) Obstructing an Official Proceeding (18 U.S.C.
1512(c)). None of these charges are of the type that creates a presumption that Mr. Dresch
should be held without bond. 18 U.S.C § 3142(e)(2),(3). Indeed, none of these charges
are of the type that, by its nature, even qualifies Mr. Dresch for consideration for
preventive detention. 18 U.S.C. §3142(f)(1). Nevertheless, the government moved for his
preventive detention by claiming that, as a general matter, he posed a serious risk of flight
and a serious risk of obstruction of justice per 18 U.S.C. § 3142(f)(2)(A),(B). Motion for
Detention. For Mr. Dresch’s initial appearance, the Pretrial Services Agency for the


                                              1
       Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 2 of 12




Western District prepared a report (PSA Report). The report recommended that Mr.
Dresch should be released on conditions with a $20,000 unsecured bond. PSA Report at 6.
Even still, the Magistrate Judge in the Western District ordered that Mr. Dresch be held
without bond pending trial, finding by clear and convincing evidence that no condition or
combination of conditions would reasonably assure the safety of any person and the
community and also finding by preponderant evidence that no condition or combination of
conditions would reasonably assure his appearance at future proceedings. Order of
Detention Pending Trial (Detention Order) at 2. Mr. Dresch’s case was transferred to this
District.
        2.     On February 3, 2021, a five-count indictment was filed against Mr. Dresch
in this District. At some point after this, Mr. Dresch was brought to this District by the
United States Marshals Service. Mr. Dresch was arraigned on that indictment on March
29, 2021. A status conference has been set for May 12, 2021.
        3.     The five counts that Mr. Dresch is charged with in his indictment are: 1)
Obstruction of an Official Proceeding (18 U.S.C. §§ 1512(c)(2), 2); 2), Entering and
Remaining in a Restricted Building or Grounds (18 U.S.C. § 1752(a)(1)); 3) Disorderly or
Disruptive Conduct in a Restricted Building or Grounds 18 U.S.C. § 1752(a)(2)); 4)
Disorderly Conduct in a Capitol Building (40 U.S.C. § 5104(e)(2)(D)); and 5) Parading,

Demonstrating, or Picketing in a Capitol Building (40 U.S.C. § 5104(e)(2)(G)). Only
count 1 is a felony. As before, none of these charges are of the type that creates a
presumption that Mr. Dresch should be held without bond (18 U.S.C. § 3142(e)(2),(3)) or
that, by its nature, even qualifies Mr. Dresch for consideration for preventive detention (18
U.S.C. § 3142(f)(1)).
        4.     The government has begun providing undersigned counsel with discovery
for this case. While counsel expects additional discovery to come, counsel is not currently
aware of any evidence that would indicate that Mr. Dresch assaulted anyone or destroyed
any property at the Capitol on January 6. Moreover, he is not aware of any evidence that

                                              2
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 3 of 12




would indicate that Mr. Dresch made any kind of forcible entry into the Capitol on January
6. Based on a review of the discovery provided so far, it appears that the government’s
evidence in this case is simply that Mr. Dresch entered the Capitol on January 6, 2021 as
part of the large crowd who occupied the building to protest the counting of the Electoral
College votes.
       5.        Mr. Dresch is 40 years old. He is from a small town on the already remote
Upper Peninsula of Michigan. His family is from the Upper Peninsula. Mr. Dresch’s
father was an academic who turned local politician. Even now after his death, his father
remains well known on the Upper Peninsula. Though Mr. Dresch was born in Connecticut
and spent a few years abroad as a child due to his father’s employment, he was largely
raised on the Upper Peninsula, and except for a period in his early 20’s when he went to
live with a brother in Georgia, he has spent all his adult life on the Upper Peninsula. Mr.
Dresch is married and has a 13-year-old son with whom he shares joint custody with his
former wife. Mr. Dresch, his wife, and his son live in a house that had already been in Mr.
Dresch’s family for a while before he took over occupancy of it a few years ago. The
house is owned by his mother. Mr. Dresch’s mother is 78 years old and continues to live
nearby. She relies on Mr. Dresch to help her. Mr. Dresch is self-employed as a laborer.
Most of his work involves installing hardwood floors. The past year has been difficult for

Mr. Dresch financially because of the pandemic. To make a little extra income, Mr.
Dresch sells pro-Trump paraphernalia (flags, banners, baseball hats, wool hats, etc.) from
the front porch of his home.
       6.        Since undersigned counsel has been appointed to represent Mr. Dresch, he
has been receiving a steady stream of letters of support for Mr. Dresch from various
friends, neighbors, and family. The letters are contained in an attachment that is being
filed with this motion for bond. Attachment, Letters of Support. It is clear from letters
that Mr. Dresch lives in a community where he is well known, valued, and trusted. The
letters are consistent in stressing Mr. Dresch’s humble and gentle nature and the essential

                                              3
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 4 of 12




goodwill he has for his family, friends, and neighbors. The letters unqualifyingly present
Mr. Dresch as a non-violent person. The letters are from people of all walks of life in Mr.
Dresch’s community and include letters from the local sheriff, a local mayor, and the
pastor of Mr. Dresch’s church. It is submitted that a review of the letters is the best way to
get a sense of who Mr. Dresch is.
       7.      Mr. Dresch has prior criminal convictions for what appear to be traffic-and-
alcohol-type offenses in five cases: 1) Disturbing the Peace from 2008 (fine only), 2)
Owner Permitting Another to Violate Motor Vehicle Code and Unlawful Use of License
Plate, Registration, Title from 2010 (fines only), 3) Obstructing Officer from 2011 (fine
only), 4) Fleeing Police Officer and Operating Vehicle while Impaired from 2013 (one
year jail), and 5) Fleeing Officer from 2013 (11 months jail followed by two years
probation). PSA Report at 4-5. These appear to be Mr. Dresch’s only prior convictions.
Id. It should be noted that the convictions from cases 4 and 5 above both concern a single
incident in which Mr. Dresch apparently fled police in Wisconsin across the state line into
Michigan, thus separately violating similar laws of each jurisdiction. Id. The convictions
in these two cases are by far the worst of Mr. Dresch’s prior convictions. Indeed, they
appear to be the only prior convictions he has where he got anything more than a fine. The
convictions are eight years old, and it should be noted that Mr. Dresch successfully

completed the two-years probation he was given in connection with them. Id. at 5.
       8.      When Mr. Dresch was arrested on January 19, 2021, the police executed a
search warrant at his residence. According to information presented at his initial
appearance in the Western District of Michigan, during the search of the residence, the
police found four firearms and various quantities of ammunition. The four firearms
consisted of two shotguns, a Glock .40 pistol, and wood-bodied rifle. Pictures of the
firearms have been turned over to undersigned counsel through discovery. From the
pictures, it is clear than none of the long guns are what could be described as modern
firearms. Indeed, at least one of the shotguns and, especially, the rifle appear to be fairly

                                               4
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 5 of 12




old. The handgun is similarly unremarkable. According to information presented at Mr.
Dresch’s initial appearance, during the search of Mr. Dresch’s residence, the police also
recovered a small knapsack with Atlanta Braves logos on it that contained several rounds
of ammunition that could be used in the rifle that was found at the residence. A picture
taken at the Capitol on January 6 shows a person who the government claims is Mr. Dresch
holding a knapsack that resembles the one with the ammunition inside that was allegedly
found at Mr. Dresch’s residence on January 19. At this point, it must be stressed that
photographs and videos from the Capitol on January 6 that the government claims capture
Mr. Dresch show that he did not have a rifle with him.
       9.      In addition to selling pro-Trump paraphernalia from the front porch of his
home, Mr. Dresch also sells, for some reason, knapsacks with Atlanta Braves logos on
them. Indeed, photographs from the search of Mr. Dresch’s house that have been turned
over to undersigned counsel in discovery show that there was actually a small cache of
such knapsacks at Mr. Dresch’s house the day the search was conducted (January 19).
       10.     At his initial hearing in the Western District of Michigan, it was brought out
that Mr. Dresch’s conviction from Michigan for Fleeing a Police Officer is a felony
conviction. Accordingly, under federal law, it would be illegal for Mr. Dresch to possess
firearms. At this point, it should be noted that the government has not presented any

evidence to show that Mr. Dresch possessed the firearms that were allegedly found at his
house. Further, he has not been charged with any crimes in connection with those
firearms. Beyond this, it is important to note that the guns that were allegedly recovered
from the house would not qualify in anyone’s understanding as anything other than the
type of ordinary firearms that are commonplace in rural households throughout America.
They are not assault weapons—but guns that really are for hunting and home protection.
       11.     In his detention order, the Magistrate Judge who ordered that Mr. Dresch be
held without bond noted that one of the factors he felt warranted such action was Mr.
Dresch’s “[h]istory of violence or use of weapons.” Detention order at 2. This conclusion

                                             5
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 6 of 12




seems unfounded. While it could perhaps be argued that there is a suspicion that Mr.
Dresch possessed firearms after getting a felony conviction, Mr. Dresch has no history of
violence or of using weapons in connection with criminal activity. See PSA Report at 4-5.
       12.     Where a magistrate judge has ordered a person to be held without bond
pending trial, “the person may file, with the court having original jurisdiction over the
offense, a motion for revocation or amendment of the order.” 18 U.S.C. § 3145(b). In
order to hold a person without bond pending trial, a judicial officer must find that “no
condition or combination of conditions will reasonably assure the appearance of the person
as required and the safety of any other person and the community.” 18 U.S.C. §
3142(e)(1). Here, conditions of release can be fashioned for Mr. Dresch that will
reasonably assure his appearance at future court proceedings and the safety of other
persons and the community. Accordingly, Mr. Dresch should be released on conditions.


                                        DISCUSSION
       As an initial matter, it must be noted that it is questionable whether of not Mr.
Dresch even qualifies for consideration for preventive detention on either the grounds that
he poses a “serious risk of flight” or the grounds that he poses a “serious risk to obstruct
justice.” Though the Magistrate Judge who detained Mr. Dresch likely thought that Mr.

Dresch’s prior convictions for fleeing and eluding police officers in 2013 provided a basis
for finding he posed a serious risk of flight, it does not really follow that, just because Mr.
Dresch may have fled from the police during a traffic stop eight years ago, he will now fail
to appear for court in this matter. This is especially true since, despite apparently having
five prior cases, there is nothing to indicate that Mr. Dresch has ever failed to come to
court in the past. Moreover, Mr. Dresch has extremely strong ties to his community. That
Mr. Dresch might pose a serious risk of obstructing justice is even harder to see. There is
nothing in his past to suggest he might do this, and nothing he has done or said in
connection with this case indicates differently. Beyond all this, even if it can be found that

                                               6
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 7 of 12




Mr. Dresch does qualify for consideration for preventive detention on the grounds that he
poses a “serious risk of flight” or a “serious risk to obstruct justice,” the Court still cannot
find that such detention is actually required. When deciding whether or not to detain a
person pending trial, a judicial officer is to look at 1) the “nature and circumstances of the
offense[s] charged,” 2) “the weight of the evidence against the person,” 3) “the history and
characteristics of the person,” and 4) “the nature and seriousness of the danger to any
person or the community that would be posed by the person’s release.” 18 U.S.C. §
3142(g). Consideration of these factors compels a finding that Mr. Dresch should be
released on conditions.


         Nature and Circumstance of the Offenses and Weight of the Evidence

        The government’s case against Mr. Dresch appears to be based on evidence that he

was present inside the Capitol on January 6 with the crowd that was protesting the

counting of the Electoral College votes. Admittedly, the government does appear to have

video and pictures that show that Mr. Dresch was inside the Capitol with the protesting

crowd on January 6. However, while this evidence might go some way towards helping it

get convictions against Mr. Dresch for the four misdemeanor counts it has charged him

with, it is less clear how the government can prove that Mr. Dresch intended his conduct to

be anything more than an act of protest—as opposed to an attempt to actually obstruct

Congress from performing its duties. Thus, the evidence against Mr. Dresch in connection

with the only felony he is charged with—the Obstruction count—seems weaker. Beyond

this, no matter what the strength of the evidence against Mr. Dresch may be, it must be

acknowledged that none of the counts in the indictment against him are for offenses that

are considered dangerous enough to create a presumption that he should be held without

bond. Moreover, in regards to the events at the Capitol on January 6, there is no evidence


                                                7
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 8 of 12




that Mr. Dresch engaged in any assaults or destructive conduct or even that he obtained

entry by force. On this point, it should be noted that, in United States v. Munchel, No. 21-

3010, slip op. (D.C. Cir. March 26, 2021), the United States Court of Appeals for the

District of Columbia Circuit recently considered a situation where the District Court had

made a dangerousness finding against two defendants charged in connection with the

events at the Capitol on January 6 based on the nature and circumstances of the charged

offenses, the weight of the evidence, and danger-to-the-community factors. Id., slip op. at

9, 15-16. The Court of Appeals concluded that the District Court had clearly erred in

doing this because it had failed to consider the fact that there was no evidence the

defendants had vandalized any property or physically harmed any person. Id., slip op. at

18. The Court of Appeals went on to add:


       In our view, those who actually assaulted police officers and broke through
       windows, doors, and barricades, and those who aided, conspired with, planned or
       coordinated such actions, are in a different category of dangerousness than those
       who cheered on the violence or entered the Capitol after others had cleared the
       way.

Id., slip op. 18-19. Mr. Dresch appears to be precisely the kind of January 6 defendant

who falls into the lower category of dangerousness.

       In evaluating the nature and circumstances of the offenses Mr. Dresch is charged

with, the Court should also consider that the events at the Capitol on January 6 were

occasioned by an already uncommon event (the quadrennial counting of the Electoral

College votes in the United States Congress) occurring in the extremely unusual context of

people being widely told by relied-on news sources and high-ranking officials entrusted

with public authority, including the then-sitting President of the United States, that the

votes were illegitimate and the counting process corrupt. The odds a similar confluence of



                                              8
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 9 of 12




events and crowd dynamics occurring again seem currently unlikely. In Munchel, the

Court of Appeals noted that, for those defendants charged in connection with the events at

the Capitol on January 6 who did not assault anyone or damage any property, “the

presence of the group was critical to their ability to obstruct the vote and to cause danger to

the community.” Id., slip op. at 19. The Court indicated that, in order to find that such

defendants should be held without bond because they are likely to do something similar in

the future, judicial officers must explain how those defendants would be able to do so

“now that the specific events of January 6 have passed.” Id., slip op. at 19-20.

       For all the above reasons, consideration of the nature and circumstances of the

charged offenses and the weight of the evidence militate in favor of Mr. Dresch’s release.


                     The History and Characteristics of Mr. Dresch

       Mr. Dresch is 40 years old. He is from a small town on Michigan’s remote Upper

Peninsula, which is where his family is from where he has lived the majority of his life.

His family and community ties to where he lives could not be stronger. As the letters of

support that have been written for him show, Mr. Dresch is well-known in his community

and universally regarded as a humble and gentle family man who goes out of his way to

help his neighbors. He is regarded as a fundamentally non-violent person. While Mr.

Dresch does have prior convictions, they appear to be for traffic-and-alcohol related

offenses. He has no history of violence or even property crimes. For all except two prior

convictions, he appears to have received only fines. The other two convictions are both

related to a single event—a police chase that, because it occurred across state lines, ended

up resulting in similar convictions in each jurisdiction. These convictions are eight years

old and represent Mr. Dresch’s most-recent convictions. As a result of these convictions



                                              9
       Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 10 of 12




Mr. Dresch was placed on two-years probation, which he successfully completed. There

are no indications that Mr. Dresch has ever failed to appear in court for any of his previous

cases. Mr. Dresch has a wife and a thirteen-year-old son who depend on him. His mother,

who lives nearby, also relies on him. He has a supportive family and community behind

him.

        Likely, what will concern the Court about Mr. Dresch is the fact that four firearms

were allegedly found in his house when it was searched after his arrest. As to the guns

themselves, there is nothing concerning about them. They are just two shotguns, an old

rifle, and a handgun. The problem of course is that one of Mr. Dresch’s prior convictions

related to the police-chase incident from 2013 is considered a felony. Accordingly, it

would be illegal for Mr. Dresch to possess guns. It is this fact that will likely trouble the

Court. This is understandable, but it is still not enough to warrant a finding by clear and

convincing evidence that Mr. Dresch poses a danger to others or the community—

especially when viewed in conjunction with the letters of support for Mr. Dresch from the

very people he lives among, which clearly show they feel entirely safe around him. The

guns allegedly recovered from Mr. Dresch’s house are not assault weapons. They are

exactly the type of guns that can be widely found in homes across rural America—guns

that really are for hunting and home protection. A person living where Mr. Dresch does

would regard them as commonplace. Moreover, there is no evidence that Mr. Dresch is the

one who actually possessed the guns, and he has not been charged with any crimes in

relation to them. Also, the guns have now been seized by the F.B.I. and removed from Mr.

Dresch’s house. Thus, notwithstanding the fact that four firearms were allegedly found in




                                              10
      Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 11 of 12




Mr. Dresch’s house, consideration of his history and characteristics still militates in favor

of his release.


                       The Danger Posed by Mr. Dresch’s Release

        If the Court sees fit to release Mr. Dresch, he will go back to live with his wife and
son in their home in Michigan’s remote Upper Peninsula. Mr. Dresch will consent to GPS
location monitoring and travel restrictions. If these conditions are imposed it is difficult to
see how Mr. Dresch would pose a danger to the community. As to posing a danger to
society writ large, it bears repeating that that the events at the Capitol were unique and do
not appear likely to recur. Thus, for this reason alone, it unlikely Mr. Dresch would do
something similar again. As to posing a danger to the community he lives in, it bears
calling attention again to the letters of support that have been written for Mr. Dresch. The
people who know Mr. Dresch, the people he lives among, know him to be gentle and
peaceful and do not fear him. This means something.


                                         Conclusion
        Consideration of the above factors shows that conditions of release can be
fashioned that will assure Mr. Dresch’s appearance at future court proceedings and the
safety of the community if he is released. Accordingly, it cannot be found that “no
condition or combination of conditions will reasonably assure the appearance of the person
as required and the safety of any other person and the community.” 18 U.S.C. §
3142(e)(1). For these reasons, Mr. Dresch’s preventive detention is not warranted.




                                              11
     Case 1:21-cr-00071-ABJ Document 16 Filed 04/01/21 Page 12 of 12




         WHEREFORE, the defendant, Karl Dresch, moves this Honorable Court to vacate
the order of preventive detention in this case and release him on the conditions specified
above.


                                                     Respectfully submitted,

                                                     ____/s/____________
                                                     Jerry Ray Smith, Jr.
                                                     D.C. Bar No. 448699
                                                     Counsel for Karl Dresch
                                                     717 D Street, N.W.
                                                     Suite 310
                                                     Washington, DC 20004
                                                     E-mail: jerryraysmith@verizon.net
                                                     Phone: (202) 347-6101




                                             12
